J. B. McPHERSON, District Judge.
The facts found by the referee abundantly justify his conclusions, and, after a careful consideration of the testimony, I am unable to say that the facts have not been correctly ascertained. In such an inquiry as this much depends upon the truthfulness (not merely the accuracy) of the oral testimony. In determining this question, the referee, who has heard the witnesses and has observed their bearing and their manner of testifying, enjoys so great an advantage over the judge who only reads the written report of the witnesses’ words that I should not be justified in overruling his findings, unless I entertained a clear conviction that he had *512erred. The best that I can say, however, for the earnest and capable argument on behalf of the bankrupt, is that I have sometimes felt inclined to believe that it might be correct; but I have nevertheless always returned to the position that the general rule should be followed, and that a finding of fact that depends upon oral testimony, and has been made by a tribunal that has seen and heard the witnesses, should be upheld, except when it clearly appears to be wrong.
The report of the referee is approved, and the discharge of the bankrupt is refused.